Citation Nr: 0804667	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-17 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
scars of the chin and left ear canal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in pertinent part, granted an 
increased evaluation of 10 percent for the veteran's service 
connected scars of the chin and left ear canal, effective 
from April 2004, the date of the increased rating claim.  The 
veteran's appeal in this case involves only the assigned 
disability evaluation and not the assigned effective date.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at an April 2007 hearing held at the RO; a 
transcript of the hearing is associated with the claims file.  

At the 2007 hearing, the veteran and his representative 
essentially raised two new service connection claims for 
scarring.  The veteran and his representative described 6 
"divots" or scars circling the skull, resulting from 
medical treatment which required the veteran to wear a halo 
traction device due to a cervical spine injury following a 
traumatic accident in service in November 1989.  They 
maintain that the 6 scars consist of 2 above the eyebrows, 2 
in the back of the skull and 2 above the ears - one on either 
side.  The Board notes that service connection is in effect 
for status post fracture/dislocation of C7-T1, and that it 
appears that the veteran and his representative now seek 
service connection on a secondary basis for scarring as 
described and related to treatment for this injury.  The 
Board must emphasize that the described scarring around the 
skull is not part of the currently service connected scarring 
affecting the chin and left ear canal; it represents a 
separate and distinct disorder for which service connection 
must first be established.  

At the 2007 hearing, it was also mentioned that the veteran 
sustained a laceration and scar to the top of his frontal 
skull as a result of hitting his head on a door jamb while 
serving in Nagano, Japan.  Again, this is not a condition for 
which service connection is currently in effect and it 
therefore represents a new service connection claim.  

The aforementioned contentions/claims are referred to the RO 
for clarification as necessary and adjudication as warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and has 
determined that additional information and evidentiary 
development is necessary in order to assign the most accurate 
and appropriate rating for the veteran's service-connected 
scars of the chin and left ear canal area.  

Initially, the Board must emphasize that only scarring in the 
area of the chin and left ear canal is currently service-
connected.  These were the only areas specifically mentioned 
by the veteran in conjunction with his original service 
connection claim filed in September 1996.  At that time, the 
veteran described an incident which occurred in September 
1987, in which he blacked-out and fell to the deck chin 
first, also resulting in a damaged tooth (service connected 
for treatment purposes) and bleeding from the left ear.  
Ultimately, in a March 1997 rating action, service connection 
for disfiguring scars in the areas of the chin and left ear 
canal only, were service connected.  Necessarily, the 
increased rating claim filed by the veteran in April 2004, 
which has resulted in this appeal, involves only those scars 
and areas.  

The veteran's scars in the area of the chin and left ear 
canal are currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, used for the 
evaluation of Disfigurement of the Head, Face or Neck.  The 
enumerated criteria of DC 7800 include consideration of: 
visible or palpable tissue loss, gross distortion and 
asymmetry of facial features, and eight characteristics of 
disfigurement, to arrive at the proper rating. 

Specifically, the criteria under DC 7800 provide that a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; (2) 
scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

Essentially, since the veteran filed his increased rating 
claim in April 2004, the only evidence of record evaluating 
the veteran's scarring consists of a VA examination report of 
May 2004.  The veteran maintains that his scar of the chin 
was not well described in the May 2004 examination report 
because he had not shaved and it was difficult to see.  The 
VA examiner in that report did in fact describe the chin scar 
as hard to see and did not provide detailed information 
pertaining to that scar.  Overall, that report provided only 
cursory information regarding the scar in the area of the 
chin and no information pertaining to the scar of the left 
ear canal.  It did describe two scars on either side of the 
forehead above the eyebrows, however, as mentioned in the 
Introduction, service connection is not currently in effect 
for those scars.  

Additional information is required addressing matters such as 
the presence/absence of evidence of symptoms including 
pigmentation and adherence of the scars as well as specific 
information regarding the length, width and location of the 
chin and left ear canal scars, as well as the presence of any 
symptoms of pain.  It would also be helpful if color 
photographs were taken of the veteran's scars to assist in 
the evaluation process.

Further, the Board points out that for an increased-
compensation claim, section 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.

It appears that duty to assist letters issued in April 2004 
and particularly April 2007, substantially comply with the 
type of notice discussed in the Vazquez-Flores case.  
Moreover, recitation of the entirety of the rating criteria 
under DC 7800 has been provided for the veteran in the 
Statement of the Case issued in April 2005 and herein in this 
Remand.  Any notice defect is cured by actual knowledge on 
the part of the claimant, see Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).  However, as a precaution, on 
Remand the Board will direct the RO to ensure that all duty 
to assist and notify requirements have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
related case law.  This notice should 
include an explanation as to the evidence 
required to support an increased 
evaluation as outlined by the Court in 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  
Should the RO believe that any notice 
deficiency exists in this case, 
particularly as pertains to the type of 
notice discussed in the Vazquez-Flores 
case, the RO should issue a duty to 
assist letter to the veteran addressing 
the notice requirements discussed 
therein.

2.  The RO should provide the veteran 
with an appropriate VA examination to 
evaluate his service connected scars in 
the areas of the chin and left ear canal 
only.  The veteran's entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All tests, studies, and 
consultations deemed warranted should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all findings should be 
reported in detail.  Color photographs 
should be taken of the veteran's scars of 
the chin and left ear canal and those 
which are service connected should be 
identified in the photographs.  The 
photographs should be associated with the 
claims folder.

(a.)  The examiner should identify 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of a feature or a paired set 
of features.

(b.)  The examiner should also address 
scar measurements; surface contour; 
adherence to underlying tissue; hypo- or 
hyper-pigmentation; abnormal skin 
texture; missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should specifically note whether 
the following exist for those scars:

*	Scar 5 or more inches (13 or more cm.) in 
length. 
*	Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
*	Surface contour of scar elevated or 
depressed on palpation  
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
*	Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

(c.)  The examiner should also indicate 
whether the chin and left ear canal scars 
are: superficial; stable or unstable; 
painful on examination; or limit the 
function of the affected part.

*	An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar. 
*	A superficial scar is one not associated 
with underlying soft tissue damage

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

